Citation Nr: 0600550	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines


THE ISSUE

Whether a notice of disagreement (NOD) to an August 2002 
decision that denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits was 
timely.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served with the recognized guerrillas from 
November 1944 to May 1945 and with the Regular Philippine 
Army from May 1945 to February 1946.  He died in July 1987; 
the appellant in this appeal seeks benefits as his surviving 
spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that found that the appellant 
had not timely filed a notice of disagreement (NOD) so as to 
commence an appeal of the RO's August 2002 rating decision 
that had denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
appellant and her son testified before the Board at a hearing 
that was held at the RO in June 2005.

The Board notes that the RO noted in its August 2002 decision 
that it was deferring a decision on a claim for entitlement 
to dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  In March 
2004, the RO denied that claim.  The appellant has not filed 
an NOD with respect to the March 2004 decision.  Therefore, 
that particular issue is not on appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  The only issue now before 
the Board in this appeal is whether the appellant filed a 
timely NOD so as to appeal the August 2002 RO rating decision 
(which addressed only service connection for the cause of the 
veteran's death and entitlement to accrued benefits).


FINDINGS OF FACT

1.  The RO issued a rating decision that denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits on August 27, 2002.

2.  Correspondence filed by an individual purporting to serve 
as her attorney before VA was filed within one year of the 
date of notification of the RO's August 2002 rating decision, 
but the individual did not satisfy the criteria for 
representing the appellant in this matter.

3.  The appellant filed correspondence purporting to disagree 
with the August 2002 rating decision more than one year after 
the date of notification of that RO decision.  


CONCLUSION OF LAW

An NOD with respect to an August 2002 RO decision that denied 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits was not timely received.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 1.524, 
14.629, 20.200, 20.201, 20.300, 20.301, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 1987.  In March 2002, the veteran's 
widow, the appellant, filed a claim for service connection 
for the cause of the veteran's death and for entitlement to 
accrued benefits. 

On August 21, 2002, the RO denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  The RO notified the appellant of this decision via 
correspondence dated August 27, 2002.

Specific provisions govern the filing of NODs and appeals 
with VA:

Notices of disagreement, and appeals, must be in 
writing and may be filed by the claimant, the 
claimant's legal guardian, or such accredited 
representative, attorney, or authorized agent as 
may be selected by the claimant or legal 
guardian. Not more than one recognized 
organization, attorney, or agent will be 
recognized at any one time in the prosecution of 
a claim.

38 U.S.C.A. § 7105(b)(2) (emphasis added); see also 38 C.F.R. 
§§ 20.201, 20.301, 20.302 (2005).

On August 29, 2003, the RO received correspondence from an 
attorney, Rolando Cruz Sibal, who wrote that he was filing an 
NOD "[o]n behalf of the heirs of the [veteran]."  This 
correspondence was on the letterhead of the attorney's law 
practice of Sibal Vargas Gomez-Valdez & Associates in Quezon 
City, in the Republic of the Philippines.  The letter was 
dated on August 27, 2003.  There is no record of any postmark 
date.  However, under the Board's Rules of Practice, where 
the postmark is not of record, the postmark date is presumed 
to have been five days prior to VA's receipt of the document 
(i.e., August 29, 2003).  38 C.F.R. § 20.305(a) (2005).  If 
the attorney's document were acceptable as an NOD, then the 
document would have been timely under the Board's Rules of 
Practice.

At the time of receipt of the communication from Mr. Sibal in 
August 2003, there was no signed power of attorney of record 
to demonstrate that he represented the appellant.  
Furthermore, there is no indication that Mr. Sibal could be 
recognized as an attorney who would then, in turn, be 
eligible to represent the appellant (provided that the proper 
appointment of representation had been filed).  Attorneys may 
be authorized to represent claimants as long as they file the 
information set forth in 38 C.F.R. § 14.629(b)(1) (2005).  
38 C.F.R. § 1.524(b) (2005).  The information that an 
attorney must file in a declaration is listed specifically 
under 38 C.F.R. § 14.629(b)(1).  At no time has Mr. Sibal
provided this documentation. 

Moreover, it does not appear that Mr. Sibal satisfies another 
basic requirement for purposes of representation before VA.  
The regulations define an "attorney" as a member in good 
standing of a State bar.  38 C.F.R. § 16.627(c) (2005).  The 
regulations further define "State" as including "any 
State, possession, territory, or Commonwealth of the United 
States, and the District of Columbia."  38 C.F.R. 
§ 14.627(m) (2005).  The Republic of the Philippines does not 
qualify as any of the entities included in the definition of 
a "State" for purposes of appointing an attorney as a 
representative before VA.  See generally Cabebe v. Acheson, 
183 F.2d 795, 798-800 (9th Cir. 1950); see also Treaty of 
July 4, 1946, 61 Stat. 1174; cf. Rabang v. Boyd, 353 U.S. 
427, 329-30 (1957).  Therefore, Mr. Sibal cannot qualify as a 
representative under the criteria for an attorney 
representative.  In the absence of a signed appointment as 
representative at the time of the August 2003 receipt of the 
communication purporting to be an NOD, the Board finds that 
Mr. Sibal was not the claimant's representative and thus was 
not an appropriate party to file an NOD.

On September 12, 2003, the RO wrote to Mr. Sibal informing 
him that he was not the proper claimant.  The RO wrote that 
if the veteran's spouse (i.e., widow) wished to file an NOD, 
she should send a letter with her signature.  

On October 7, 2003, the RO received a letter from the 
veteran's widow in which she reiterated the same intention to 
file an NOD as expressed in the attorney's August 2003 
correspondence.  The widow's letter was on the attorney's 
firm letterhead, but it was signed by the veteran's widow; 
under her signature, it was noted that the attorney had 
assisted her.  Nevertheless, by this time, more than one year 
had elapsed since the date of notification to the appellant 
of the August 2002 rating decision.  38 U.S.C.A. § 7105.  
Therefore, the appellant's October 2003 letter could not 
serve as a timely NOD. 

The Board acknowledges the appellant's argument that she did 
not file a timely NOD because of "the interference of some 
people considering that [she] got sick at the time."  She 
does not suggest that she was mentally incapacitated.  The 
applicable statutory and regulatory provisions are without 
ambiguity and clear on their face, and the Board is bound by 
them.  Alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation; persons dealing 
with the United States Government are charged with knowledge 
of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 
11 Vet. App. 148, 156-57 (1998). 

In sum, the Board finds that the appellant did not file an 
NOD in a timely fashion with respect to the August 2002 RO 
rating decision that denied service connection for the cause 
of the veteran's death and entitlement to accrued benefits.


ORDER

The appellant's NOD with respect to an August 2002 RO 
decision that denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits was not 
timely.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


